Citation Nr: 1447460	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to March 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

There is some question as to the issues properly on appeal before the Board.  The April 2009 statement of the case (SOC) provided to the Veteran addressed claims for entitlement to service connection for hearing loss, tinnitus, PTSD, diabetes mellitus, hypertension, and disabilities of the low back and bilateral feet.  The claim for service connection for PTSD was granted in a July 2013 rating decision and is a  full award of the benefits sought.  Therefore, the claim for service connection for PTSD is not before the Board.  

Furthermore, the Veteran's April 2009 substantive appeal was specifically limited to the claims for service connection for hearing loss and tinnitus.  The Veteran did not perfect the appeal for the claims for service connection for diabetes, hypertension, a low back disability, and a bilateral foot disability.  In certain circumstances, VA can explicitly or implicitly waive the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Although the Veteran limited the scope of his April 2009 substantive appeal, the agency of original jurisdiction (AOJ) continued to develop the other claims for service connection and they were included on a September 2013 supplemental statement of the case (SSOC).  However, the AOJ did not certify these claims to the Board and the claims were not included or addressed in the September 2014 brief from the Veteran's representative.  The Board therefore finds that the Veteran has not indicated that he wishes to pursue service connection for the claims for service connection for diabetes, hypertension, a low back disability, and a bilateral foot disability, and VA has not waived the requirement for a substantive appeal as they were not certified to the Board.  Thus, these claims are not currently before the Board.

In May 2014, the Veteran filed a claim for entitlement to aid and attendance.  This issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The reopened issues of entitlement to service connection for hearing loss and tinnitus and the claim for an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing loss and tinnitus were initially denied by the RO in an unappealed July 2005 rating decision.

2.  The evidence received since the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in an unappealed July 2005 rating decision.  The RO found that service records were negative for evidence of hearing loss and/or tinnitus and denied the claims for lack of a nexus between the disabilities and active service.  The Veteran did not appeal the July 2005 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the July 2005 rating decision includes a January 2012 statement from the Veteran's private physician and the report of a November 2012 VA examination report.  The private physician opined that the Veteran's hearing loss was service-connected and the November 2012 VA examiner linked the Veteran's tinnitus to hearing loss.  The Board finds this evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claims-the presence of a nexus between the Veteran's hearing loss and active service and hearing loss and tinnitus.  Thus, the new medical evidence is sufficient to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

Given the favorable nature of the decision to reopen the claims, further discussion of the new and material claims-with respect to VA's duties to notify and assist-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for tinnitus is granted.

REMAND

The Board finds that further development of the record is necessary before a decision may be rendered with respect to the reopened claims for service connection.  In January 2012, the Veteran submitted a medical release indicating that he had received treatment for hearing loss with his private physician since 1994.  The AOJ requested the private records identified by the Veteran in October 2012, but no response was received.  VA's duty to assist the Veteran in developing evidence to substantiate his claims requires that VA make "reasonable efforts" to obtain private medical records.  These reasonable efforts specifically include an initial request for private records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2013).  Upon remand, another attempt must be made to obtain the private medical records identified by the Veteran.   The Veteran must also be provided information pertaining to VA's duties to notify and assist.  

The claim for an increased rating for PTSD is also remanded to provide the Veteran a statement of the case (SOC).  The claim was denied in a July 2014 rating decision and the issue was included in the September 2014 brief from the Veteran's representative.  The September 2014 brief constitutes a notice of disagreement (NOD) with the July 2014 rating decision's denial of the increased rating claim and a SOC must be issued on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice pertaining to service connection on a direct and secondary basis and notice pertaining to increased rating claims.

2.  Provide the Veteran with medical release forms and request that he execute them if he wishes for VA to obtain private treatment records on his behalf, to include records from Dr. Oscar Moore at Metro Medical Associates dating from 1994 pertaining to hearing loss and tinnitus. 

3.  If proper medical release forms are received, obtain records of treatment from all identified private health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request they provide the outstanding evidence.  

4.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

5.  Readjudicate the service connection claims on appeal.  If the benefits sought on appeal are not granted, issue a SSOC and return the case to the Board, along with the claim for an increased rating for PTSD, if the appeal is perfected by the Veteran. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


